DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are presented for examination.
Claims 1-8 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-6, in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a recognizer…”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US Pub. No.: JP20130173404(A): hereinafter “TOMITA”) in view of MIZUTANI et al. (US Pat. No.: 2016/0107643 A1: hereinafter “MIZUTANI”).       

          Consider claim 1:
                    TOMITA teaches a vehicle control system (See TOMITA, e.g., “A collision damage reduction system includes an object detection device 10 that detects an object: an arrival time calculation device 11 that calculates an arrival time required to arrive at the abject…” of Abstract, ¶ [0023], ¶ [0038]-¶ [0039], ¶ [0066], ¶ [0068]- ¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15) comprising: a recognizer (Fig. 2 elements a sensor unit 10, a collision determination ECU 11) that recognizes a target in the vicinity of a subject vehicle system (See TOMITA, e.g., “…the collision judgment ECU 11 calculates the TTC and determines the possibility of collision based on the distance, the relative speed, and the lateral position…” of ¶ [0038]-¶ [0039], and Fig. 2 elements 10-11, Fig. 8 steps S10-S20, and Fig. 11 elements 11-15); a first processor (Fig. 2 element a collision determination ECU 11) configured to repeatedly perform a process of determining a first target speed (e.g., “…the collision determination target information of the object determined to have the highest possibility of collision to the brake ECU 12 (S-1).…”, therefore, a first target speed), which is a target speed of the subject vehicle in the future, at a first period (e.g., a period of 30 milliseconds) on the basis of the target recognized by the recognizer and a state of the subject vehicle (See TOMITA, e.g., “The collision determination ECU 11 transmits, for example, every 30 milliseconds, the collision determination target information of the object determined to have the highest possibility of collision to the brake ECU 12 (S-1).…” of ¶ [0066], ¶ [0068]- ¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15); a second processor (Fig. 2 element the brake ECU 12) configured to repeatedly perform a process of determining a second target speed (e.g., “…the collision determination unit 25 determines…a braking operation TTC, and the ACT control unit 26 switches the actuator to be operated depending on which operation TTC is satisfied…”, therefore, a second target speed), which is a target speed of the subject vehicle in the future, at a second period (e.g., a period of 5 milliseconds) shorter than the first period on the basis of the first target speed determined by the first processor, the target recognized by the recognizer, and the state of the subject vehicle (See TOMITA, e.g., “…The initial value of the count value of the timer is zero, and the increase in the count-up is 5 milliseconds in the calculation cycle. Timer count value = timer count value + 5 milliseconds Then, the collision determination unit 25 determines…a braking operation TTC, and the ACT control unit 26 switches the actuator to be operated depending on which operation TTC is satisfied…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15).
                    TOMITA further teaches and control acceleration/deceleration of the subject vehicle (See TOMITA, e.g., “…when the brake ECU interpolates the TTC, the lateral position reference value is determined in consideration of the steering amount of the driver of the preceding vehicle according to the TTC…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15). However, TOMITA does not explicitly teach and a running controller configured to control acceleration/deceleration of the subject vehicle on the basis of at least one of the first target speed determined by the first processor and the second target speed determined by the second processor.
                     In an analogous field of endeavor, MIZUTANI teaches and a running controller (Fig. 1 element the ECU 30) configured to control acceleration/deceleration of the subject vehicle (e.g., the execution of automatic cruise control, therefore, controlling) on the basis of at least one of the first target speed determined by the first processor and the second target speed determined by the second processor (See MIZUTANI, e.g., “…using the TTC, the ECU 30 executes an automatic cruise control…” of ¶ [0058]-¶ [0059], and Fig. 2 steps S1-S4).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the system of TOMITA by adding the above features, as taught by MIZUTANI, so as to ascertain that the collision can be reduced, and precious lives could be save.

          Consider claim 2:
                    The combination of TOMITA, MIZUTANI teaches everything claimed as implemented above in the rejection of claim 1. In addition, TOMITA teaches  wherein the first processor is further configured to determine a target position of the subject vehicle in the future (e.g., “…the collision judgment ECU 11…based on the distance, the relative speed, and the lateral position…”) on the basis of the target recognized by the recognizer and the state of the subject vehicle (See TOMITA, e.g., “…the collision judgment ECU 11 calculates the TTC and determines the possibility of collision based on the distance, the relative speed, and the lateral position…” of ¶ [0038]-¶ [0039], and Fig. 2 elements 10-11, Fig. 8 steps S10-S20, and Fig. 11 elements 11-15), and wherein the running controller controls steering of the subject vehicle on the basis of the target position determined by the first processor (See TOMITA, e.g., “…when the brake ECU interpolates the TTC, the lateral position reference value is determined in consideration of the steering amount of the driver of the preceding vehicle according to the TTC…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15).

          Consider claim 3:
                    The combination of TOMITA, MIZUTANI teaches everything claimed as implemented above in the rejection of claim 2. In addition, TOMITA teaches wherein the second processor determines whether or not the subject vehicle and the target interfere with each other in the process of reaching the target position (See TOMITA, e.g., “…the collision judgment ECU 11 calculates the TTC and determines the possibility of collision based on the distance, the relative speed, and the lateral position…” of ¶ [0038]-¶ [0039], and Fig. 2 elements 10-11, Fig. 8 steps S10-S20, and Fig. 11 elements 11-15) and sets the second target speed to a speed lower than the first target speed in a case in which it is determined that the subject vehicle and the target interfere with each other (See TOMITA, e.g., “…when the brake ECU interpolates the TTC, the lateral position reference value is determined in consideration of the steering amount of the driver of the preceding vehicle according to the TTC…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15).

          Consider claim 4:
                    The combination of TOMITA, MIZUTANI teaches everything claimed as implemented above in the rejection of claim 3. In addition, TOMITA teaches wherein the (See TOMITA, e.g., “…the collision judgment ECU 11 calculates the TTC and determines the possibility of collision based on the distance, the relative speed, and the lateral position…” of ¶ [0038]-¶ [0039], and Fig. 2 elements 10-11, Fig. 8 steps S10-S20, and Fig. 11 elements 11-15).

           Consider claim 5:
                    The combination of TOMITA, MIZUTANI teaches everything claimed as implemented above in the rejection of claim 1. In addition, TOMITA teaches further comprising a plurality of sensors disposed in the vicinity of the subject vehicle Fig. 2 elements a sensor unit 10, a collision determination ECU 11-12), wherein the recognizer recognizes the target using detection results acquired by the plurality of sensors (See TOMITA, e.g., “…the collision judgment ECU 11 calculates the TTC and determines the possibility of collision based on the distance, the relative speed, and the lateral position…” of ¶ [0038]-¶ [0039], and Fig. 2 elements 10-11, Fig. 8 steps S10-S20, and Fig. 11 elements 11-15), and wherein the second processor determines the second target speed (e.g., “…the collision determination unit 25 determines…a braking operation TTC, and the ACT control unit 26 switches the actuator to be operated depending on which operation TTC is satisfied…”, therefore, a second target speed) on the basis of the target recognized by the recognizer using a detection result acquired by a sensor disposed on the front of the subject vehicle among the plurality of sensors and the first target speed (See TOMITA, e.g., “…when the brake ECU interpolates the TTC, the lateral position reference value is determined in consideration of the steering amount of the driver of the preceding vehicle according to the TTC…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15).

          Consider claim 6:
                    The combination of TOMITA, MIZUTANI teaches everything claimed as implemented above in the rejection of claim 5. In addition, TOMITA teaches wherein the plurality of sensors have mutually different detection periods (e.g., a period of 5, 30 milliseconds), and wherein the second processor determines the second target speed (e.g., “…the collision determination unit 25 determines…a braking operation TTC, and the ACT control unit 26 switches the actuator to be operated depending on which operation TTC is satisfied…”, therefore, a second target speed) on the basis of the target recognized by the recognizer using a detection result acquired by a sensor having a shorter detection period than any other sensor among the plurality of sensors (See TOMITA, e.g., “…when the brake ECU interpolates the TTC, the lateral position reference value is determined in consideration of the steering amount of the driver of the preceding vehicle according to the TTC…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15).

          Consider claim 7:
                    TOMITA teaches a vehicle control method using an in-vehicle computer (See TOMITA, e.g., “A collision damage reduction system includes an object detection device 10 that detects an object: an arrival time calculation device 11 that calculates an arrival time required to arrive at the abject…” of Abstract, ¶ [0023], ¶ [0038]-¶ [0039], ¶ [0066], ¶ [0068]- ¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15), the vehicle control method comprising: recognizing a target in the vicinity of a subject vehicle (See TOMITA, e.g., “…the collision judgment ECU 11 calculates the TTC and determines the possibility of collision based on the distance, the relative speed, and the lateral position…” of ¶ [0038]-¶ [0039], and Fig. 2 elements 10-11, Fig. 8 steps S10-S20, and Fig. 11 elements 11-15); repeatedly performing a process of determining a first target speed (e.g., “…the collision determination target information of the object determined to have the highest possibility of collision to the brake ECU 12 (S-1).…”, therefore, a first target speed), which is a target speed of the subject vehicle in the future, at a first period (e.g., a period of 30 milliseconds) on the basis of the recognized target and a state of the subject vehicle (See TOMITA, e.g., “The collision determination ECU 11 transmits, for example, every 30 milliseconds, the collision determination target information of the object determined to have the highest possibility of collision to the brake ECU 12 (S-1).…” of ¶ [0066], ¶ [0068]- ¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15); repeatedly performing a process of determining a second target speed (e.g., “…the collision determination unit 25 determines…a braking operation TTC, and the ACT control unit 26 switches the actuator to be operated depending on which operation TTC is satisfied…”, therefore, a second target speed), which is a target speed of the subject vehicle in the future, at a second period shorter than the first period (e.g., a period of 5 milliseconds) on the basis of the determined first target speed, the recognized target, and the state of the subject vehicle (See TOMITA, e.g., “…The initial value of the count value of the timer is zero, and the increase in the count-up is 5 milliseconds in the calculation cycle. Timer count value = timer count value + 5 milliseconds Then, the collision determination unit 25 determines…a braking operation TTC, and the ACT control unit 26 switches the actuator to be operated depending on which operation TTC is satisfied…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15).
                    TOMITA further teaches and controlling acceleration/deceleration of the subject vehicle (See TOMITA, e.g., “…when the brake ECU interpolates the TTC, the lateral position reference value is determined in consideration of the steering amount of the driver of the preceding vehicle according to the TTC…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15). However, TOMITA does not explicitly teach and controlling acceleration/deceleration of the subject vehicle on the basis of at least one of the determined first target speed and the determined second target speed.
                     In an analogous field of endeavor, MIZUTANI teaches and controlling (e.g., the execution of automatic cruise control, therefore, controlling)  acceleration/deceleration of the subject vehicle on the basis of at least one of the determined first target speed and the determined second target speed (See MIZUTANI, e.g., “…using the TTC, the ECU 30 executes an automatic cruise control…” of ¶ [0058]-¶ [0059], and Fig. 2 steps S1-S4).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the system of TOMITA by adding the above features, as taught by MIZUTANI, so as to ascertain that the collision can be reduced, and precious lives could be save.

          Consider claim 8:
                    TOMITA teaches a computer-readable non-transitory storage medium storing a vehicle control program causing an in-vehicle computer (See TOMITA, e.g., “A collision damage reduction system includes an object detection device 10 that detects an object: an arrival time calculation device 11 that calculates an arrival time required to arrive at the abject…” of Abstract, ¶ [0023], ¶ [0038]-¶ [0039], ¶ [0066], ¶ [0068]- ¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15) to execute: recognizing a target in the vicinity of a subject vehicle (See TOMITA, e.g., “…the collision judgment ECU 11 calculates the TTC and determines the possibility of collision based on the distance, the relative speed, and the lateral position…” of ¶ [0038]-¶ [0039], and Fig. 2 elements 10-11, Fig. 8 steps S10-S20, and Fig. 11 elements 11-15); repeatedly performing a process of determining a first target speed (e.g., “…the collision determination target information of the object determined to have the highest possibility of collision to the brake ECU 12 (S-1).…”, therefore, a first target speed), which is a target speed of the subject vehicle in the future, at a first period (e.g., a period of 30 milliseconds) on the basis of the recognized target and a state of the subject vehicle (See TOMITA, e.g., “The collision determination ECU 11 transmits, for example, every 30 milliseconds, the collision determination target information of the object determined to have the highest possibility of collision to the brake ECU 12 (S-1).…” of ¶ [0066], ¶ [0068]- ¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15); repeatedly performing a process of determining a second target speed (e.g., “…the collision determination unit 25 determines…a braking operation TTC, and the ACT control unit 26 switches the actuator to be operated depending on which operation TTC is satisfied…”, therefore, a second target speed), which is a target speed of the subject vehicle in the future, at a second period shorter than the first period (e.g., a period of 5 milliseconds) on the basis of the determined first target speed, the recognized target, and the state of the subject vehicle (See TOMITA, e.g., “…The initial value of the count value of the timer is zero, and the increase in the count-up is 5 milliseconds in the calculation cycle. Timer count value = timer count value + 5 milliseconds Then, the collision determination unit 25 determines…a braking operation TTC, and the ACT control unit 26 switches the actuator to be operated depending on which operation TTC is satisfied…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15).
                    TOMITA further teaches TOMITA further teaches and controlling acceleration/deceleration of the subject vehicle (See TOMITA, e.g., “…when the brake ECU interpolates the TTC, the lateral position reference value is determined in consideration of the steering amount of the driver of the preceding vehicle according to the TTC…” of ¶ [0066], ¶ [0068]-¶ [0078], and Fig. 2 elements 10-11, Fig. 8 steps S-1, S10-S20, and Fig. 11 elements 11-15). However, TOMITA does not explicitly teach and controlling acceleration/deceleration of the subject vehicle on the basis of at least one of the determined first target speed and the determined second target speed.
                     In an analogous field of endeavor, MIZUTANI teaches and controlling (e.g., the execution of automatic cruise control, therefore, controlling)  acceleration/deceleration of the subject vehicle on the basis of at least one of the determined first target speed and the determined second target speed (See MIZUTANI, e.g., “…using the TTC, the ECU 30 executes an automatic cruise control…” of ¶ [0058]-¶ [0059], and Fig. 2 steps S1-S4).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to the system of TOMITA by adding the above features, as taught by MIZUTANI, so as to ascertain that the collision can be reduced, and precious lives could be save.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          MAEDA et al. (US Pub. No.: 2017/0039855 A1) teaches “A vehicle drive control apparatus includes: an object detection unit which detects positions, speeds, and sizes of objects around an own vehicle; and a speed control unit which detects a moving object existing in a place adjacent to a scheduled travelling path of the own vehicle and a speed change induction obstacle inducing a future speed vector change of the moving object from the objects detected by the object detection unit and changes a speed of the own vehicle, on the basis of a relative position relation of the own vehicle and the detected moving object and the speed change induction obstacle.”

          Sekiguchi et al. (US Pub. No.: 2009/0234553 A1) teaches “In a vehicle running control system, when an estimated collision time taken until a subject vehicle collides with a target object is shorter than a set threshold value, the target object is regarded as a preceding vehicle, and the subject vehicle is caused to follow the target object. Even in a case in which the estimated collision time is longer than or equal to the threshold value, when the target object is present on a subject-vehicle traveling lane or when the subject-vehicle traveling lane is not recognized, if an overlapping ratio between the subject vehicle and the target object is more than or equal to an overlapping-ratio determining threshold value, the target object is regarded as a preceding vehicle, and the subject vehicle is caused to follow the target object.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667